Citation Nr: 1013023	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-10 740A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1966 to 
September 1968.  This matter comes before the Board of 
Veterans' Appeals from a June 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal was previously before the Board in November 2008, 
at which time the Board remanded the Veteran's claim for 
additional development.  Although we regret the need to 
delay the resolution of the Veteran's claim any further, 
additional development is needed before the claim can be 
decided on its merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000) redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  The law particularly required VA 
to obtain any relevant records held by any Federal 
department or agency, including any VA facility.  
38 U.S.C.A. § 5103A(b)(3), (c)(3).

In December 2009, the Veteran indicated that that he had 
been treated at the Boise Veterans Affairs Medical Center 
(VAMC) for PTSD and hepatitis C from January 2005 to the 
present, and at the Walla Walla VAMC for PTSD from January 
2008 to the present (some of these VA records were received 
with correspondence from his representative in March 2010).  
The Veteran's claims file does not contain the records from 
the Boise VAMC, and the records from the Walla Walla VAMC 
that have been associated with the claims cover the period 
from October 2009 to February 2010.  The VCAA requires that 
VA obtain the VA treatment records, unless it is reasonably 
certain and documented that such records do not exist or 
that further efforts to obtain such records would be futile.  
38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

1.	The RO should request a copy of the Veteran's 
treatment records from the Boise VAMC from 
January 2005 to the present and from the 
Walla Walla VAMC from January 2008 through 
October 2009 and from February 2010 to the 
present.

2.	Thereafter, the RO should readjudicate this 
claim in light of the evidence added to the 
record since the last supplemental statement 
of the case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with 
another Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

